                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

ESTATE OF DANTE WILSON,
By its Special Administrator Judy Wilson,

                             Plaintiff,                                 ORDER
and                                                                  17-cv-737-wmc

KEJUAN HILL, NATEISHA SMITH,
DANTE WILSON, JR., DANTECIA WILSON,
SASHA REED, and KE-YON HANDLEY,

                             Plaintiff-Intervenors,

        v.

ADVANCED CORRECTIONAL HEALTHCARE, INC.,
and KIM A. BEEDE,

                             Defendants.


        The court is in receipt of the parties’ motions for reconsideration. (Dkt. ##36, 38.)


Their prior stipulation to amend the schedule was rejected because of their failure to


provide any showing of good cause to justify striking the trial and other dates. (See dkt.


#34.)    Defendants now represent that they: (1) have faced “unusual difficulties in


identifying Mr. Wilson’s health care providers”; (2) have been unable to “obtain records


of treatment . . . for a serious cardiac condition” which “are critically important to


[defendants’] causation defenses”; (3) have been unable to complete expert discovery; and


(4) cannot fully litigate the case fairly. (Dkt. #36 at 2, 6-7.) Plaintiffs further represent


that an amendment to the schedule is necessary due to: (1) “unexpected delays of key
depositions” of defendant Beede and her supervisor, Brandi Malcook, which interfered


with expert discovery; and (2) “relevant medical records [that] may exist [but] have not


been located.” (Dkt. #38 at 4-8.) The parties jointly maintain that despite their diligence


and cooperation (see dkt. #36 at 7; dkt. #38 at 4-5), the schedule cannot be met.


       Although skeptical that this current schedule could not have been met if either party

had timely enlisted the court’s assistance to compel prompt responses to discovery, both

motions are GRANTED under Feder Rule of Civil Procedure 16(b)(4). Accordingly, the

current schedule is STRUCK and the court will conduct a telephonic scheduling conference

on July 10, 2019, at 1:00 p.m. to set a reasonable, but expediated trial schedule, unless the

parties agree that it can be held sooner and so inform the court. Plaintiff shall initiate the

call to the court at (608) 264-5153. No further extensions or delays will be granted except

upon a showing of exceptional good cause.

       Entered this 22nd day of March, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              2
